This was an action to recover benefits under a health insurance policy which contained provisions for the payment of a certain amount on account of illness necessitating that insured be continuously confined within the house, and a lesser amount for nonconfining illness. The plaintiff alleged he was entitled to the benefits for confining illness, and the defendant contended he was restricted to those payable for nonconfining illness.
The case was heard upon an agreed statement of the facts. In the statement it was admitted that plaintiff became ill with ptomaine poisoning and was incapacitated and rendered unfit for every duty during the period covered by the provisions of the policy. The plaintiff was confined to his home and visited by physicians there, except on occasions when he was told by the doctors to come to their offices for treatment and examinations by certain laboratory equipment. On each such occasion plaintiff rode in an automobile, or, when unable to obtain an automobile, in a trolley car, walking three blocks to the car.
Judgment was rendered for plaintiff for the amount payable for confining illness, and defendant appealed.
The facts agreed bring this case within the decision of this Court inThompson v. Accident Association, 209 N.C. 678, 184 S.E. 695, and Hinesv. Casualty Co., 172 N.C. 225, 90 S.E. 131. In the Thompson case,supra, it was said, Schenck, J., speaking for the Court: "The purpose of the provision relative to the insured's being continuously confined within doors was to describe the character and extent of his illness, rather than to prescribe a limitation upon his conduct."
Upon the authority of these cases the judgment is
Affirmed. *Page 684